Citation Nr: 0839398	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-00 733	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement with anterior cruciate ligament insufficiency of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for limitation of 
motion of the cervical spine, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania wherein the ratings for service 
connected internal derangement with anterior cruciate 
ligament insufficiency of the right knee, and for service 
connected limitation of motion of the cervical were each 
increased to 10 percent.  The veteran disagreed with the 
ratings assigned, and this appeal ensued.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1990 to November 1994.

2.  On November 3, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant  
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


